EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Global Ink Supply Company (the “Company”) on Form 10-KSB for the year ended May31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, David Wolstenholme, Chief Executive Officer and Chief Financial Officer of the Company, the undersigned hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (i) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods expressed in the Report. The certification is given to the knowledge of the undersigned. /s/ David Wolstenholme Name: David Wolstenholme Title: Chief Executive Officer/Chief Financial Officer Date: September 13, 2007
